Citation Nr: 0301286	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
June 1946.

This matter is before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied the claim.

The veteran provided testimony at a personal hearing 
before personnel at the RO in November 2000, a transcript 
of which is of record.

As an additional matter, it is noted that the veteran had 
also perfected an appeal on the issues of entitlement to 
service connection for shell fragment wounds in the low 
back, upper back, stomach, and left leg with retained 
foreign bodies; bilateral hearing loss with tinnitus; a 
disability of the teeth; headaches; and tympanic membrane 
of the left ear.  However, the veteran withdrew these 
issues from appeal at his November 2000 personal hearing.  
See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for an equitable disposition of the instant case has been 
completed.

2.  The medical evidence reflects that the veteran has 
been diagnosed with PTSD; there is medical evidence 
linking his PTSD to in-service stressors; and there is 
credible supporting evidence to corroborate the veteran's 
report of at least one of his alleged in-service stressors 
upon which the diagnosis has been based.





CONCLUSION OF LAW

Service connection is warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 
6 Vet. App. 91 (1993); VAOPGCPREC 12-99 (October 18, 
1999); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, including correspondence dated in July 1999, 
the April 2000 rating decision, correspondence dated in 
June 2000, the August 2000 Statement of the Case (SOC), a 
January 2001 Supplemental Statements of the Case (SSOC), 
correspondence dated in October 2001, and the April 2002 
SSOC.  In pertinent part, it is noted that the January 
2001 SSOC noted the enactment of the VCAA, and summarized 
the enhanced duty to assist and notify provisions.  The 
Board further notes that the October 2001 correspondence 
informed the veteran of what information and evidence he 
was responsible for, and what evidence VA must secure.  
Therefore, he was kept apprised of what he must show to 
prevail in his claim, and there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the 
veteran was accorded an examination in relation to this 
claim, had the opportunity to present testimony in support 
of his claim at the November 2000 personal hearing, and it 
does not appear he has identified any pertinent evidence 
that has not been obtained or requested by the RO.  
Moreover, in view of the grant of the benefit sought by 
the instant decision, the Board finds that any additional 
development or notification would serve no useful purpose. 

Background.  The veteran's service medical records are 
negative for any psychiatric problems during active 
service, and his nervous system was clinically evaluated 
as normal on his June 1946 discharge examination.  
Further, nothing in these records indicates he sustained 
any injuries while engaged in combat with the enemy during 
service.

A NAVPERS Form 553 (Notice of Separation from U.S. Naval 
Service) is on file which reflects the veteran was awarded 
a Victory Medal, the Asiatic-Pacific Campaign Medal, and 
the Philippine Liberation Campaign Ribbon.  The original 
copy on file of this Form also reflects he received an 
additional award, but it appears as though someone tried 
to erase it.  Nevertheless, a thorough examination of this 
entry appears to indicate it was the American Campaign 
Medal.

The record reflects the veteran made a claim for dental 
treatment in 1946 following his separation from service.  
However, nothing in the documents associated with this 
claim indicates he engaged in combat with the enemy during 
active service.

In August 1998, the veteran submitted a claim of service 
connection for multiple disabilities, including shrapnel 
in body.  The evidence submitted in support of his claims 
at this time included a document which transcribed 
information from his NAVPERS Form 553, such as a list of 
the ships he served aboard and the medals noted above.  
Additionally, this document included in his list of medals 
a Purple Heart, although this entry appears to be a 
smaller font than the other entries.

The veteran also submitted lay statements from his wife, 
two daughters, and a friend, all dated in October 1998.  
In essence, all of these statements attest that the 
veteran sustained various injuries as a result of combat 
during World War II.

In July 1999, the veteran submitted a claim of service 
connection for PTSD, based upon combat service in World 
War II, for which he stated he received a Purple Heart.  
Thereafter, the RO sent correspondence to the veteran 
later that month requesting, in part, that he identify his 
units of assignment at the time of the stressful event 
which resulted in PTSD, as well as the specific 
circumstances of this event or events.  

In an August 1999 statement, the veteran stated that in 
1945, as his ship was getting ready to invade Okinawa, 
they were under shelling in that area, and two suicide 
planes hit the ship.  He reported that after the planes 
hit the bridge, "shrapnel" flew in every direction, 
knocking him unconscious.  He further reported that he 
awoke several days later in the hospital ship, and that he 
had "shrapnel" all over his body, that several personnel 
had been killed, and that he had had PTSD since that time 
including nightmares.  In support of his claim, he 
submitted, among other things, a copy of his NAVPERS Form 
553.  However, in the portion listing the medals he 
received during service, the area which had been erased 
now lists a Purple Heart.  Moreover, the printing for the 
Purple Heart itself appears to be a slightly different 
font from that of the other medals listed.  Additionally, 
it does not appear to cover the same amount of space as 
the original entry on the original document.

Various private medical records are also on file which 
cover a period from 1992 to 1998.  An undated record shows 
a diagnosis of mild depression.  Further, records from 
1992 note a history of noise exposure while serving in the 
military in World War II.  In addition, records dated in 
March 1997 and March 1998 note, in part, a history of 
depression and a history of shrapnel sustained in World 
War II combat.  The March 1998 records also state that the 
depression was completely resolved.

By an April 2000 rating decision, the RO denied service 
connection for, among other things, PTSD.  The RO found 
that the evidence did not verify the veteran's alleged 
exposure to stressful situation or his alleged engagement 
in combat with the enemy during World War II, and stated 
that he must provide additional evidence to support these 
contentions.  Further, the RO had previously noted that 
the original NAVPERS Form 553 for the veteran appeared to 
have been unceremoniously removed from his claims file, at 
which time it was tampered with and altered.  The RO noted 
that the original documents clearly showed erasure marks 
and ink smudges in the "Remarks" section which listed, 
among other things, awards and medals earned by the 
veteran during World War II service.  It was noted that 
the photocopied NAVPERS Form 553 showed the award of a 
"Purple Heart" in the precise area in which the original 
showed the award of a "medal" other than a Purple Heart.  
Consequently, the RO concluded that the NAVPERS Form 553 
submitted by the veteran appeared to have been altered by 
some unknown person in order to portray the veteran as the 
recipient of a Purple Heart, and since it was altered it 
was of no probative value in deciding the merits of the 
claim.  Simply put, the RO determined that this document 
did not constitute credible evidence.

The veteran appealed the denial of service connection for 
PTSD to the Board.  In various statements, and at his 
personal hearing, he maintained that he did engage in 
combat with the enemy during active service.  At his 
hearing, he also described his account of being injured 
aboard the USS C when it was attacked by a suicide plane 
in December 1944.  He testified that he had nightmares and 
recollections about this event.

The record reflects that the USS C was one of the ships 
the veteran served aboard during his active service.  In 
addition, the evidence submitted in support of his claim 
includes an excerpt from THE DICTIONARY OF AMERICAN NAVAL 
FIGHTING SHIPS about the USS C.  Among other things, this 
history notes that this ship was launched in January 1942, 
that its duties often involved convoy escort.  This 
excerpt also noted that in December 1944, this ship was 
escorting landing craft when it bore the brunt of a fierce 
air attack in which the bridge was hit simultaneously by 
both a suicide plane and fragments from a two bomb 
straddle.  As a result, this ship sustained 33 killed and 
40 wounded.  However, despite heavy damage, the ships' 
after guns continued to fire on the enemy planes.  After 
repairs were made to the USS C, it served as a convoy 
escort in support of the invasion of Borneo.  It bombarded 
Tarakan for two days in May, then moved to cover 
minesweeping operations off Brunei Bay, where it detonated 
an influence-type mine during the later part of June 1945, 
but escaped with moderate damage and no casualties.  
Thereafter, it underwent repairs, and was undergoing such 
final repairs when hostilities ended.  This excerpt 
further relates that the USS C received eight battle stars 
for service in World War II.

The veteran's service personnel records reflect that he 
was stationed in California from October 1944 until 
January 1945, when he was received aboard the USS C.  He 
was stationed on the USS C until March 1946, when he was 
transferred to a new ship.  While stationed aboard the USS 
C, his records reflect that he participated in Borneo 
operations from May to July 1945, including landings at 
Tarakan, Brunei Bai, and Lutong.  From late July 1945 to 
early August 1945, he received a course of instruction at 
Anti-Aircraft Training Center.  

In December 2000, the veteran underwent a VA PTSD 
examination, at which the examiner noted that both the 
claims file and clinical file were available and reviewed 
for the evaluation.  Further, it was noted that the 
veteran described various trauma experiences from service 
that continued to bother him, the foremost being having to 
pick up body part from the ship that he was on after 
attacks.  He also described the time the ship was hit by a 
kamikaze pilot as being another of the main stressful 
events that continued to haunt him.  Following examination 
of the veteran, the examiner diagnosed PTSD.  Moreover, 
the examiner commented that the veteran clearly described 
symptoms consistent with PTSD, and that these symptoms 
were directly related to his experiences in World War II.  
It was also noted that the veteran's descriptions of 
traumatic experiences at the examination were consistent 
with statements he had provided in his claims file.

Also on file are medical statements dated in June 2001 and 
February 2002.  In essence, these statements assert that 
the veteran currently has PTSD due to his combat 
experience in World War II.  The February 2002 statement 
also indicated that this was not limited to the incident 
involving the suicide plane striking the ship, noting the 
incident that occurred in Borneo when the USS C struck a 
mine as well as the fact that the USS C was awarded eight 
battle stars.


Legal Criteria.  Service connection may be established for 
a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail 
on the issue of service connection . . . there must be 
medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."); Pond v. West, 12 Vet. App. 341, 346 
(1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").

In addition to the general rules of service connection 
noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the Court 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) and 
that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency 
of a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or 
a threat to the physical integrity of self or others" and 
(2) "the person's response [must have] involved intense 
fear, helplessness, or horror".  DSM-IV at 427-28.  These 
criteria are no longer based solely on usual experience 
and response but are individualized (geared to the 
specific individual's actual experience and response).  
Hence, under the DSM-IV, the mental illness of PTSD would 
be treated the same as a physical illness for purposes of 
VA disability compensation in terms of a predisposition 
toward development of that condition.  Cohen, 10 Vet. App. 
at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the 
essential prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an 
unequivocal one.  Cohen at 139.  However, as indicated 
above, this regulation was amended in June 1999.  These 
amendment, in part, eliminated the requirement of a "clear 
diagnosis." 61 Fed. Reg. 32.807-32.808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the 
veteran will not be prejudiced by the Board's adjudication 
of his claim under the revised criteria of 38 C.F.R. 
3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provides that in 
the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the provisions of 38 U.S.C.A. § 
1154(b) are only applicable in cases where a veteran is 
shown to have actually served in combat with the enemy.  
For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an 
injury or disease, Section 1154(b) requires that the 
veteran have actually participated in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).


Analysis.  In the instant case, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for PTSD.

The record shows that the veteran has received competent 
medical diagnoses of PTSD, attributed to his account of 
having served in combat in World War II.  This includes 
the December 2000 VA PTSD examination, as well as the 
medical statements dated in June 2001 and February 2002.  
The veteran contends that he served in combat during World 
War II, particularly an event that occurred when a suicide 
plane struck his ship, the USS C, and for which he 
sustained shrapnel wounds.  He has also submitted 
documents indicating that he was awarded a Purple Heart.  
However, as detailed above, the original NAVPERS Form 553 
does not read that he was actually awarded a Purple Heart.  
Rather, this document was apparently altered to read that 
he received this particular medal, but the original Form 
does not show he received this medal.  In fact, the 
original NAVPERS Form 553 indicates that he received a 
different medal entirely.  The record does reflect that 
the veteran participated in operations aboard the USS C in 
Borneo and, arguably, such is sufficient to establish 
combat status.  However, the Board need not address this 
question as there is credible supporting evidence to 
corroborate the veteran's report of at least one of his 
alleged in-service stressors upon which the diagnosis of 
PTSD has been based.

If a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  
Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  With respect 
to the veteran's account of in-service stressors, the 
Board notes that the history he submitted of the USS C 
does show an incident involving a suicide plane in 
December 1944 similar to that he described in his 
statements and hearing testimony.  In addition, he 
reported that he sustained multiple shrapnel wounds as a 
result of this incident.  However, the veteran's service 
records clearly show that he was received aboard the USS C 
approximately one month after this incident, and that he 
was actually stationed in California at the time this 
incident occurred.  Further, nothing in the service 
medical records supports his account of having sustained 
such shrapnel wounds, nor is there any medical evidence of 
such until many years after service. 

Nevertheless, the record indicates that the veteran was 
aboard the USS C when it was performing operations in 
Borneo, including bombarding Tarakan for two days in May 
before it moved to cover minesweeping operations off 
Brunei Bay where it detonated an influence-type mine 
during the later part of June 1945, sustaining moderate 
damage.  While the February 2002 statement from a VA 
psychologist indicates that the veteran's PTSD was due to 
his overall combat experience during World War II, it 
specifically noted this latter incident.  Thus, there is 
ample competent evidence of a diagnosis of PTSD; there is 
medical evidence linking the veteran's PTSD to in-service 
stressors; and there is credible supporting evidence to 
corroborate the veteran's report of at least one of his 
alleged in-service stressors upon which the diagnosis have 
been based.  Accordingly, service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2002). 


ORDER

Entitlement to service connection for PTSD is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

